THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (the "Third Amendment") is dated as of
October 31, 2003 and is made by and among PENN VIRGINIA OPERATING CO., LLC, a
Delaware limited liability company (the "Borrower"), the financial institutions
party hereto (individually a "Lender" and collectively, the "Lenders") and PNC
BANK, NATIONAL ASSOCIATION, as agent for the Lenders (the "Agent").

RECITALS

:



WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Credit Agreement, dated as of October 30, 2001, as amended or modified by that
certain Letter Amendment to the Credit Agreement dated October 23, 2002 and that
certain Letter Amendment to the Credit Agreement dated March 7, 2003 (as further
amended or modified by that certain Letter Agreement dated November 1, 2002 and
that certain Letter Agreement dated December 18, 2002) (as amended, the "Credit
Agreement") (unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Credit Agreement);

WHEREAS, the parties hereto desire to further amend the Credit Agreement as
hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

Table of Exhibits
. The following schedule is hereby added in its proper alpha-numerical order to
the Table of Exhibits to the Credit Agreement:
Schedule 1
- Commitment Schedule.
Definitions
. Section 1.1 of the Credit Agreement shall be amended as follows:
    Additional Definitions
    . In addition to the capitalized terms defined in the recitals to this Third
    Amendment (which are incorporated into the Credit Agreement by reference),
    the following new definitions are hereby added alphabetically to Section 1.1
    of the Credit Agreement:

    "Affiliate as to any Person shall mean any other Person (i) that directly or
    indirectly controls, is controlled by, or is under common control with such
    Person, (ii) that beneficially owns or holds 10% or more of any class of the
    voting or other equity interests of such Person, or (iii) 10% or more of any
    class of voting interests or other equity interests of which is beneficially
    owned or held, directly or indirectly, by such Person. Control, as used in
    this definition, shall mean the possession, directly or indirectly, of the
    power to direct or cause the direction of the management or policies of a
    Person, whether through the ownership of voting securities, by contract or
    otherwise, including the power to elect a majority of the directors or
    trustees of a corporation or trust, as the case may be."

    "Anti-Terrorism Laws shall mean any Governmental Rules relating to terrorism
    or money laundering, including Executive Order No. 13224, the USA Patriot
    Act, the Governmental Rules comprising or implementing the Bank Secrecy Act,
    and the Governmental Rules administered by the United States Treasury
    Department's Office of Foreign Asset Control (as any of the foregoing
    Governmental Rules may from time to time be amended, renewed, extended, or
    replaced)."

    "Blocked Person shall have the meaning assigned to such term in Subsection
    3.28b."

    "Debt Incurrence Test" shall mean the ratio described in Section
    10.1(iii)(i) of the March 2003 Note Purchase Agreement.

    "Effective Time shall mean October 31, 2003.

    "Executive Order No. 13224 shall mean the Executive Order No. 13224 on
    Terrorist Financing, effective September 24, 2001, as the same has been, or
    shall hereafter be, renewed, extended, amended or replaced."

    "Federal Funds Open Rate for any day shall mean the rate per annum
    determined by the Agent in accordance with its usual procedures (which
    determination shall be conclusive absent manifest error) to be the "open
    rate" for federal funds transactions as of the opening of business for
    federal funds transactions among members of the Federal Reserve System
    arranged by federal funds brokers on such day, as quoted by Garvin
    Guybutler, any successor entity thereto, or any other broker selected by the
    Agent, as set forth on the applicable Telerate display page; provided,
    however, that if such day is not a Business Day, the Federal Funds Open Rate
    for such day shall be the "open rate" on the immediately preceding Business
    Day, or if no such rate shall be quoted by a federal funds broker at such
    time, such other rate as determined by the Agent in accordance with its
    usual procedures."

    "Leverage Ratio shall mean the ratio of the Parent's Consolidated Total
    Indebtedness as at the end of each Fiscal Quarter to the Parent's
    Consolidated EBITDA for the four most recently completed Fiscal Quarters
    treated as a single accounting period."

    "Second Note Purchase Agreement means, individually and collectively, one or
    more Note Purchase Agreements pursuant to which Borrower will issue up to an
    aggregate of $30,000,000 of notes subsequent to the Effective Time,
    provided, however, (i) that such notes shall be unsecured and issued on
    terms and conditions no more restrictive to the Borrower than the terms and
    conditions set forth in each existing March 2003 Note Purchase Agreement (as
    amended) or this Agreement, (ii) that the Debt Incurrence Test and the
    comparable test of the Second Note Purchase Agreement shall be at least 3.0
    to 1.0, and (iii) that all documentation, terms, conditions, representations
    and warranties, conditions precedent, amortization schedule, and covenants
    (both affirmative and negative), in connection with the Second Note Purchase
    Agreement shall be satisfactory to the Agent in its sole discretion."

    "USA Patriot Act shall mean the Uniting and Strengthening America by
    Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
    of 2001, Public Law 107-56, as the same has been, or shall hereafter be,
    renewed, extended, amended or replaced."

 a. The following terms (and associated definitions) in Section 1.1 of the
    Credit Agreement are hereby amended and restated in their entirety as
    follows:
    
    "Base Rate means, for any day, the higher of (i) the sum of (A) the Federal
    Funds Open Rate for such day plus (B) fifty (50) basis points (.50%) per
    annum and (ii) the Prime Rate, as of such day."
    
    "Euro-Rate means, with respect to portions of the Loan to which the
    Euro-Rate Option applies for any Interest Period, the interest rate per
    annum determined by the Agent by dividing (the resulting quotient rounded
    upwards, if necessary to the nearest 1/100th of 1% per annum) (i) the rate
    of interest determined by the Agent in accordance with its usual procedures
    (which determination shall be conclusive, absent manifest error) to be the
    average of the London interbank offered rates for U.S. Dollars quoted by the
    British Bankers' Association as set forth on Moneyline Telerate (or
    appropriate successor or, if the British Bankers' Association or its
    successor ceases to provide such quotes, a comparable replacement determined
    by the Agent) display page 3750 (or such other display page on the Moneyline
    Telerate service as may replace display page 3750), two (2) Business Days
    prior to the first day of such Interest Period for an amount comparable to
    such Loan and having a Borrowing Date and a maturity comparable to such
    Interest Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
    Percentage. The Euro-Rate may also be expressed by the following formula:
    
                                        Average of London interbank offered
    rates as shown on
    Euro-Rate =  Moneyline Telerate Service display page 3750
          1.00 - Euro-Rate Reserve Percentage
    
    
    
    
    The Euro-Rate shall be adjusted with respect to any Loan to which the
    Euro-Rate Option applies that is outstanding on the effective date of any
    change in the Euro-Rate Reserve Percentage as of such effective date. The
    Agent shall give prompt notice to the Borrower of the Euro-Rate as
    determined or adjusted in accordance herewith, which determination shall be
    conclusive absent manifest error."
    
    "Revolving Credit Commitment" means, as to each Lender, the obligation of
    such Lender to make Revolving Credit Loans available to the Borrower
    pursuant to Section 2.1A in an aggregate principal amount not to exceed the
    amount captioned "Revolving Credit Commitment" set forth on Schedule 1 and
    thereafter on the most recent Schedule 1 of any relevant Assignment and
    Assumption Agreement (as the same may be reduced or increased at any time or
    from time to time pursuant to Section 2.10) and, as to all Lenders, the
    obligation of the Lenders to make Revolving Credit Loans available to the
    Borrower in an aggregate amount equal to the Revolving Credit Commitments of
    all of the Lenders."
    
    "Termination Date" means October 30, 2006."

 b. The defined term "Note Purchase Agreement" in Section 1.1 of the Credit
    Agreement is hereby replaced throughout the Credit Agreement with the
    following new defined term "March 2003 Note Purchase Agreement." Such new
    term "March 2003 Note Purchase Agreement" is hereby added in its proper
    alphabetical order to Section 1.1 of the Credit Agreement as follows:

"March 2003 Note Purchase Agreement" means, individually and collectively, one
or more Note Purchase Agreements pursuant to which Borrower will issue up to an
aggregate of $90,000,000 of Senior Notes on or before April 30, 2003, in
substantial conformity with the terms of the Indicative Term Sheet prepared by
Lehman Brothers and delivered to the Agent and the Lenders and attached as
"Exhibit A" to that certain letter amendment to this Agreement, dated as of
March 7, 2003, and incorporated herein by this reference or otherwise in
acceptable form to the Required Lenders."

General Revolving Loans; Distribution Loans
. Subsection 2.1Aa of the Credit Agreement is hereby amended and restated as
follows:

"2.1Aa General Revolving Loans, Distribution Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans to the
Borrower at any time and from time to time on or after the date hereof to, but
not including, the Termination Date, provided that the aggregate principal
amount of each Lender's Revolving Credit Loans outstanding hereunder to the
Borrower shall not exceed at any one time an amount equal to such Lender's
Revolving Credit Commitment Percentage of the aggregate Revolving Credit
Commitments minus such Lender's Ratable Share of the Letters of Credit
Outstanding. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Subsection 2.1Aa. The aggregate amount of the Revolving Credit
Commitments at the Effective Time is $100,000,000. General Revolving Loans shall
be available to the Borrower solely for the purposes set forth in Section
4.1(i). Revolving Credit Loans in an amount not to exceed $5,000,000 in the
aggregate at any one time outstanding shall be available for the purposes set
forth in Section 4.1(ii) (each such Loan, a "Distribution Loan"), subject to the
requirements of Section 4.12 hereof."

Anti-Terrorism Laws - Representations and Warranties
. The following new Section shall be inserted into the Credit Agreement
immediately following Section 3.27:

"3.28 Anti-Terrorism Laws.

3.28a General.

None of the Loan Parties nor or any Affiliate of any Loan Party, is in violation
of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

3.28b Executive Order No. 13224.

None of the Loan Parties, nor or any Affiliate of any Loan Party, or, (to the
knowledge of any Loan Party or any Affiliate thereof) their respective agents
acting or benefiting in any capacity in connection with the Loans, Letters of
Credit or other transactions hereunder, is any of the following (each a "Blocked
Person"):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports "terrorism" as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a "specially designated national" on the
most current list published by the United States Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224."

Anti-Terrorism Laws - Affirmative Covenants
. The following new Section shall be inserted into the Credit Agreement
immediately following Section 4.13:

"4.14 Anti-Terrorism Laws. The Loan Parties and their respective Affiliates and
agents shall not (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224; or (iii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the Executive Order No. 13224, the USA
Patriot Act or any other Anti-Terrorism Law. The Borrower shall deliver to
Lenders any certification or other evidence requested from time to time by any
Lender in its sole discretion, confirming Borrower's compliance with this
Section 4.14."

Tax Shelter Regulations
. The following new Section shall be inserted into the Credit Agreement
immediately following Section 4.14:

"4.15 Tax Shelter Regulations.

None of the Loan Parties intends to treat the Loans and/or Letters of Credit and
related transactions as being a "reportable transaction" (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any of the Loan Parties
determines to take any action inconsistent with such intention, the Borrower
will promptly (1) notify the Agent thereof, and (2) deliver to the Agent a duly
completed copy of IRS Form 8886 or any successor form. If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation."

Tax Shelter Provisions
. The following new Section shall be inserted into the Credit Agreement
immediately following Section 4.15:

"4.16 Tax Shelter Provisions.

Promptly after any of the Loan Parties determines that it intends to treat any
of the Loans, Letters of Credit or related transactions as being a "reportable
transaction" as provided in Section 4.15

(1) a written notice of such intention to the Agent; and

(2) a duly completed copy of IRS Form 8886 or any successor form."

Indebtedness
. Paragraph (vi) of Section 5.5 is hereby amended and restated as follows:

"(vi) (a) Indebtedness of the Borrower (1) under each March 2003 Note Purchase
Agreement, and (2) under each Second Note Purchase Agreement (not to exceed
$30,000,000 in the aggregate), and (b) Indebtedness of the Parent and its
Subsidiaries under guarantees relating to each March 2003 Note Purchase
Agreement and each Second Note Purchase Agreement; and"

Negative Pledges
. Section 5.12 of the Credit Agreement is hereby amended and restated as
follows:

"5.12 Negative Pledges. The Borrower shall not directly or indirectly enter into
or assume, or permit any Subsidiary to enter into or assume, any agreement
(other than this Agreement and the other Loan Documents), or any provision of
any certificate of incorporation, by-laws, partnership agreement, operating
agreement or other organizational formation or governing document prohibiting
the creation or assumption of any lien or Encumbrance upon any of the Borrower's
or it Subsidiaries' properties, whether now owned or hereafter created or
acquired, or otherwise prohibiting or restricting any transaction contemplated
hereby; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by any Governmental Rule or by any Loan Document,
(ii) restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other obligations permitted by this Agreement but only to the
extent such restriction or condition is limited to the specific assets subject
to a Permitted Encumbrance, (iii) customary provisions in leases or other
agreements restricting the assignment thereof, (iv) any restriction imposed by
the March 2003 Note Purchase Agreement, or (v) any restriction imposed by the
Second Note Purchase Agreement."

Changes to March 2003 Note Purchase Agreement and Second Note Purchase
Agreement; Limitations on Prepayments
. The following new Section shall be inserted into the Credit Agreement
immediately following Section 5.14:

"5.15 Changes to March 2003 Note Purchase Agreement and Second Note Purchase
Agreement; Limitations on Prepayments. The Borrower and each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, amend, modify,
supplement or restate any March 2003 Note Purchase Agreement or any Second Note
Purchase Agreement without providing at least fifteen (15) calendar days' prior
written notice to the Agent and, in the event such change could be adverse to
the Lenders, as reasonably determined by the Agent in its sole discretion,
without obtaining the prior written consent of the Required Lenders. The
Borrower and each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, make any optional payments, prepayments, purchases,
repurchases, redemptions, retirements or defeasements under or in respect of the
notes issued pursuant to the March 2003 Note Purchase Agreement or the notes
issued pursuant to the Second Note Purchase Agreement, without obtaining the
prior written consent of the Lenders."

No Reliance on Agent's Customer Identification Program
. The following new Section shall be inserted into the Credit Agreement
immediately following Section 8.16

"8.17 No Reliance on Agent's Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender's,
Affiliate's, participant's or assignee's customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the "CIP Regulations"), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (1) any identity verification procedures, (2) any recordkeeping,
(3) comparisons with government lists, (4) customer notices or (5) other
procedures required under the CIP Regulations or such other Governmental
Regulations."

Certifications From Lenders and Participants
. Subsection 9.4 of the Credit Agreement is hereby amended and restated and is
re-titled as follows:.

"9.4 Certifications From Lenders and Participants.

9.4a Tax Withholding.

Each Lender or assignee or Participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and, upon the
written request of the Agent, each other Lender or assignee or Participant or a
Lender) agrees that it will deliver to each of the Borrower and the Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
Section 1.1441-1(c)(16) of the Income Tax Regulations (the "Regulations"))
certifying its status (i.e., United States or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, United States
withholding tax on the basis of an income tax treaty or an exemption provided by
the Internal Revenue Code (the "Code"). Such delivery may be made by electronic
transmission as described in Section 1.1441-1(e)(4)(iv) of the Regulations if
the Agent establishes an electronic delivery system. The term "Withholding
Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-81MY and
the related statements and certifications as required under Section
1.1441-1(e)(3) of the Regulations; a statement described in Section
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a United States or foreign person. Each Lender, assignee or Participant
required to deliver to the Borrower and the Agent a valid Withholding
Certificate pursuant to the preceding sentence shall deliver such valid
Withholding Certificate as follows: (A) each Lender which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or Fees are
payable by the Borrower hereunder for the account of such Lender; (B) each
assignee or Participant shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
Participation (unless the Agent in its sole discretion shall permit such
assignee or Participant to deliver such Withholding Certificate less than five
(5) Business Days before such date in which case it shall be due on the date
specified by the Agent). Each Lender, assignee or Participant which so delivers
a valid Withholding Certificate further undertakes to deliver to each of the
Borrower and the Agent two (2) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or tensions or renewals thereof as may be reasonably
requested by the Borrower or the Agent. Notwithstanding the submission of a
Withholding Certificate claiming a reduced rate of, or exemption from, United
States withholding taxes, the Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under Section 1.1441-7(b) of the Regulations. Further,
the Agent is indemnified under Section 1.1461-1(e) of the Regulations against
any claims and demands of any Lender or assignee or Participant of a Lender for
the amount of any tax it deducts and withholds in accordance with regulations
under Section 1441 of the Internal Revenue Code.

9.4b USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not incorporated
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United states or foreign county, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a "shell" and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Effective Time, and (2) as
such other times as are required under the USA Patriot Act."

Confidentiality
. Section 9.19 is hereby amended by inserting the following text at the end of
the existing paragraph:

"Notwithstanding anything herein to the contrary, the information subject to
this Section 9.19 shall not include, and the Agent and each Lender may disclose
without limitation of any kind, any information with respect to the "tax
treatment" and "tax structure" (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar items that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby."

Revolving Credit Commitments; Schedule 1
. The "Revolving Credit Commitment" levels and the "Revolving Credit Commitment
Percentage" levels for each Lender, set forth on the signature pages to the
Credit Agreement, shall be amended and restated and hereinafter are replaced by
the "Revolving Credit Commitment" levels and the "Revolving Credit Commitment
Percentage" levels for each Lender set forth on Schedule 1 to this Third
Amendment.
Conditions to Effectiveness
. This Third Amendment shall become effective upon satisfaction of each of the
following conditions being satisfied to the satisfaction of the Agent and the
Lenders (the "
Effective Time
", it being agreed that the Effective Time shall occur no later than October 31,
2003 or such later date agreed to in writing by the Agent):
Execution and Delivery of Third Amendment
. The Borrower, the Guarantors, all Lenders, and the Agent shall have executed
those Loan Documents to which it is a party, and all other documentation
necessary for effectiveness of this Amendment shall have been executed and
delivered all to the satisfaction of the Borrower, the Lenders, and the Agent.
New Lender Joinder
. BNP Paribas, Fleet National Bank and The Huntington National Bank (the "New
Lenders") shall have executed and delivered the New Lender Joinder and
Assumption Agreement attached as
Exhibit A
hereto and this Third Amendment.
Notes
. The Borrower shall have executed and delivered to each of the Lenders
(including the New Lenders) a Revolving Credit Note, substantially in the form
of
Exhibit B
to this Third Amendment, reflecting the amount of each Lenders' (including the
New Lenders') Revolving Credit Commitments.
Confirmation Agreement
. The Borrower shall cause to be delivered to the Agent a Confirmation
Agreement, attached as
Exhibit C
hereto, executed by each Guarantor.
Opinion of Counsel
. The Borrower shall cause to be delivered to the Agent an opinion of the
general counsel of the Borrower with respect to this Third Amendment and the
Revolving Credit Notes being issued in connection herewith, in such form as
shall be acceptable to the Agent.
Leases; Material Contracts
.
 i.  Title files, record searches and liens affecting Material Contracts entered
     into subsequent to the Closing Date of the Credit Agreement shall have been
     reviewed to the satisfaction of the Agent; and
 ii. All Material Contracts entered into subsequent to the Closing Date of the
     Credit Agreement shall have been reviewed to the satisfaction of the Agent.

Material Adverse Change
. Each of the Loan Parties represents and warrants to the Agent and the Lenders
that, by its execution and delivery hereof to the Agent, after giving effect to
this Third Amendment, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Loan Parties since the Closing Date of the
Credit Agreement.
Litigation
. Each of the Loan Parties represents and warrants to the Agent and the Lenders
that, by its execution and delivery hereof to the Agent, after giving effect to
this Third Amendment, there are no actions, suits, investigations, litigation or
governmental proceedings pending or, to the Loans Parties' knowledge, threatened
against any of the Loan Parties or any of their respective properties that could
reasonably be expected to result in a Material Adverse Change, or that purport
to affect the legality, validity, or enforceability of the Credit Agreement, the
Notes or any other Loan Document.
Due Diligence
. The Agent shall have completed, to its satisfaction, review of each of the
following items entered into subsequent to the Closing Date of the Credit
Agreement:
 i.   all acquisition or purchase agreements;
 ii.  an analysis of environmental liabilities with respect to properties owned
      or to be acquired subsequent to the Effective Time;
 iii. pro forma historical financials for the Borrower; and
 iv.  pro forma projections for at least that period of time from the Effective
      Time to the Termination Date.

Representations and Warranties; No Event of Default
. The representations and warranties set forth in the Credit Agreement and this
Third Amendment shall be true and correct on and as of the Effective Time with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein), and
no Potential Default or Event of Default shall exist and be continuing under the
Credit Agreement or under any other Material Contract, as of the Effective Time.
Authorizing Resolutions
. The Borrower shall have delivered to the Agent true, correct and complete
copies of the resolutions of the Loan Parties authorizing each of the Loan
Parties to execute and deliver this Third Amendment.

Amendments Effective Upon the Amendment of the March 2003 Note Purchase
Agreement
. The following provisions shall become effective at such time that the Debt
Incurrence Test has been amended (until such time, the Leverage Ratio shall
remain unchanged at its current level of 2.50 to 1.0 and the associated pricing
levels shall also remain unchanged):
 a. Definitions.
        Additional Definitions
        . Section 1.1 of the Credit Agreement shall be amended by inserting the
        following new definitions alphabetically to Section 1.1 of the Credit
        Agreement:
    
        "Adjusted Base Rate has the meaning set forth in item (i) of Subsection
        2.2b."
    
        "Base Rate Margin" means, the percentage expressed in basis points per
        annum determined from time to time based upon the Leverage Ratio set
        forth under the relevant column heading below:
    
         
    
         
        
        Level I
        
        
        
        Level II
        
        
        
        Level III
        
        
        
        Level IV
        
        
        
        Level V
        
        
        
         
        
        If the Leverage Ratio is less than or equal to 1.25 to 1.0
        
        
        
        If the Leverage Ratio is greater than 1.25 to 1.0 but less than or equal
        to 1.75 to 1.0
        
        
        
        If the Leverage Ratio is greater than 1.75 to 1.0 but less than or equal
        to 2.25 to 1.0
        
        
        
        If the Leverage Ratio is greater than 2.25 to 1.0 but less than or equal
        to 2.75 to 1.0
        
        
        
        If the Leverage Ratio is greater than 2.75 to 1.0
        
        
        
        Base Rate Margin
        
        
        
        0 Basis Points
        
        
        
        0 Basis Points
        
        
        
        0 Basis Points
        
        
        
        25 Basis Points
        
        
        
        50 Basis Points
        
        
        
        Nothing contained in this chart shall be viewed as altering the
        Borrower's obligation to comply with the Leverage Ratio set forth in
        Section 5.3a herein. Accordingly, in the event that the Borrower's
        Leverage Ratio exceeds the limits set forth in Section 5.3a, then an
        Event of Default shall exist and the rate of interest shall be
        determined by reference to Section 2.2f.
        
        
    
         
    
        Adjustments to the Base Rate Margin resulting from changes in the
        Leverage Ratio shall be made without notice to the Borrower. Such
        adjustments will be effective on the date on which the Parent's
        financial statements and Compliance Certificate are due to be delivered
        to the Lenders pursuant to Section 4.2; provided, however, that if the
        Borrower has failed to deliver, or caused to be delivered, such
        financial statements and Compliance Certificate on or before the date
        such delivery is due, then the Leverage Ratio shall be deemed, solely
        for the purposes of this definition, to be greater than 2.75 to 1.0
        until such time as they are actually delivered."
    
    i.  The chart found within the definition of the term "Applicable Euro-Rate
        Margin" found in Section 1.1 of the Credit Agreement, shall hereby be
        amended by inserting the following chart in its place as follows:
        
         
        
        Level I
        
        
        
        Level II
        
        
        
        Level III
        
        
        
        Level IV
        
        
        
        Level V
        
        
        
         
        
        If the Leverage Ratio is less than or equal to 1.25 to 1.0
        
        
        
        If the Leverage Ratio is greater than 1.25 to 1.0 but less than or equal
        to 1.75 to 1.0
        
        
        
        If the Leverage Ratio is greater than 1.75 to 1.0 but less than or equal
        to 2.25 to 1.0
        
        
        
        If the Leverage Ratio is greater than 2.25 to 1.0 but less than or equal
        to 2.75 to 1.0
        
        
        
        If the Leverage Ratio is greater than 2.75 to 1.0
        
        
        
        Applicable Euro-Rate Margin
        
        
        
        125 Basis Points
        
        
        
        150 Basis Points
        
        
        
        175 Basis Points
        
        
        
        200 Basis Points
        
        
        
        225 Basis Points
        
        
        
        Nothing contained in this chart shall be viewed as altering the
        Borrower's obligation to comply with the Leverage Ratio set forth in
        Section 5.3a herein. Accordingly, in the event that the Borrower's
        Leverage Ratio exceeds the limits set forth in Section 5.3a, then an
        Event of Default shall exist and the rate of interest shall be
        determined by reference to Section 2.2f.
        
        
        
         
    
    ii. The chart found within the definition of the term "Commitment Fee Rate"
        found in Section 1.1 of the Credit Agreement, shall hereby be amended by
        inserting the following chart in its place as follows:
    
     
    
    Level I
    
    
    
    Level II
    
    
    
    Level III
    
    
    
    Level IV
    
    
    
    Level V
    
    
    
     
    
    If the Leverage Ratio is less than or equal to 1.25 to 1.0
    
    
    
    If the Leverage Ratio is greater than 1.25 to 1.0 but less than or equal to
    1.75 to 1.0
    
    
    
    If the Leverage Ratio is greater than 1.75 to 1.0 but less than or equal to
    2.25 to 1.0
    
    
    
    If the Leverage Ratio is greater than 2.25 to 1.0 but less than or equal to
    2.75 to 1.0
    
    
    
    If the Leverage Ratio is greater than 2.75 to 1.0
    
    
    
    Commitment Fee Rate
    
    
    
    40 Basis Points
    
    
    
    45 Basis Points
    
    
    
    50 Basis Points
    
    
    
    50 Basis Points
    
    
    
    50 Basis Points
    
    
    
    Nothing contained in this chart shall be viewed as altering the Borrower's
    obligation to comply with the Leverage Ratio set forth in Section 5.3a
    herein.
    
    
    
     
    
    Base Rate Option. Paragraph (i) of Subsection 2.2b of the Credit Agreement
    shall be amended and restated as follows:
    
    "(i) Base Rate Option: A rate of interest per annum (computed on the basis
    of a year of 365 or 366 days, as the case may be, and the actual number of
    days elapsed) equal to the sum of (A) the Base Rate plus (B) the Base Rate
    Margin from time to time in effect ("the Adjusted Base Rate"). The Adjusted
    Base Rate for each Base Rate Portion then outstanding shall be adjusted
    automatically, from time to time, effective upon each change in the Base
    Rate Margin resulting from any increase or decrease in the Leverage Ratio."
    
    Leverage Ratio. Subsection 5.3a of the Credit Agreement shall be amended and
    restated as follows:

"5.3a Maximum Leverage Ratio. As of the end of each Fiscal Quarter, the Leverage
Ratio shall not exceed the lesser of (i) 3.50 to 1.0; or (ii) 0.50 less than the
then effective Debt Incurrence Test or comparable test of the Second Note
Purchase Agreement, whichever is more restrictive."

Representations and Warranties.
Each of the Loan Parties represents and warrants to the Agent and the Lenders
that, by its execution and delivery hereof to the Agent, after giving effect to
this Third Amendment, no Potential Default or Event of Default has occurred and
is continuing, and the representations and warranties made by the Borrower and
the other Loan Parties in or pursuant to the Credit Agreement or any of the Loan
Documents, are true and correct in all material respects on and as of the date
hereof as if made on such date (except to the extent that any such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date).
Re-allocation
. From and after the Effective Time, all outstanding Revolving Credit Loans and
Letters of Credit, and all payments related thereto, will be shared ratably
among the Lenders (including the New Lenders) according to their Revolving
Credit Commitments as modified by this Third Amendment.
Full Force and Effect.
All provisions of the Credit Agreement remain in full force and effect on and
after the Effective Time and the date hereof except as expressly amended hereby.
The parties do not amend any provisions of the Credit Agreement except as
expressly amended hereby.
Counterparts.
This Third Amendment may be signed in counterparts.
Payment of Fees and Expenses
. The Borrower shall have paid or caused to be paid all fees and expenses
required to be paid, on or before the Effective Time, by the Borrower pursuant
to the Fee Letter between the Borrower and the Agent, dated September 17, 2003.
Incorporation into Credit Agreement
. This Third Amendment and
Schedule 1
hereto shall be incorporated into the Credit Agreement by this reference.
Governing Law
. This Third Amendment and the rights and obligations of the parties hereunder
shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Pennsylvania.

[SIGNATURE PAGES FOLLOW]

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.





PENN VIRGINIA OPERATING CO., LLC

,



a Delaware limited liability company

 

By: /s/ A. JAMES DEARLOVE

Name:  A. James Dearlove

Title:   Chief Executive Officer

 

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]



 

BNP PARIBAS



 

By:/s/ EVANS SWANN

Name: Evans Swann

Title: Director

 

By:/s/ GREG SMOTHERS

Name: Greg Smothers

Title: Vice President

 

Address for notice purposes:

 

BNP Paribas

1200 Smith Street - Suite 3100

Houston, Texas 77002

Attention: Evans Swann

Telephone:(713) 982-1100

Telecopier: (713) 659-6915

 

With a copy to:

 

BNP Paribas

919 Third Avenue

New York, NY 10022

Attention: Cory Lantin

Telephone:(212) 471-6631

Telecopier: (212) 841-2683

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]

 



BRANCH

BANKING AND TRUST COMPANY



 

By: /s/ STEPHEN J. WOOD

Name: Stephen J. Wood

Title: Vice President

 

Address for notice purposes:

 

200 West Second Street

Winston Salem, North Carolina 27101

Attention: Steve Wood

Telephone: (336) 733-2735

Telecopier: (336) 733-2740

 

With a copy to:

 

Brenda Kirby

200 West Second Street

Winston-Salem, North Carolina 27101

Telephone: (336) 733-2726

Telecopier: (336) 733-2740

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]



 

FLEET NATIONAL BANK



 

By: /s/ MARK M. GREEN

Name: Mark M. Green

Title: Managing Director

 

Address for notice purposes:

 

Fleet National Bank

Maria Dechellis

100 Federal Street

Boston, MA 02110

Telephone: (617) 434-7198

Telecopier: (617) 434-0201

 

With a copy to: N/A

 

 

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]

 



PNC BANK, NATIONAL ASSOCIATION



 

By: /s/ CHRISTOPHE N. MORAVEC

Name: Christopher N. Moravec

Title: Senior Vice President

 

Addresses for notice purposes:

 

PNC Bank, National Association

Agency Services

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Attention: Lisa Pierce

Telephone: (412) 762-6442

Telecopier: (412) 762-8672

 

With a copy to:

 

PNC Bank, National Association

Energy Metals and Mining Group

One PNC Plaza - 2nd Floor

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Attention: Christopher N. Moravec

Telephone: (412) 762-2540

Telecopier: (412) 705-3232

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]

 



SUNTRUST BANK



 

By: /s/ SCOTT C. FOLSOM

Name: Scott C. Folsom

Title: Senior Vice President

 

Address for notice purposes:

 

SunTrust Bank, East Tennessee

207 Mockingbird Lane

Johnson City, Tennessee 37604

Attention: Scott C. Folsom

Telephone: (423) 461-1076

Telecopier: (423) 434-0338

 

With a copy to: N/A

 

 

 

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]

 



THE HUNTINGTON NATIONAL BANK



 

By: /s/ MARK E. HARRIS

Name: Mark E. Harris

Title: Vice President

 

Address for notice purposes:

 

The Huntington National Bank

P.O. Box 633

Charleston, WV 25302

Attention: Blair DeVan

Telephone: (304) 348-7138

Telecopier: (304) 348-5055

 

With a copy to: N/A

 

 

 

 

 

[SIGNATURE PAGE TO PENN VIRGINIA OPERATING

CO., LLC THIRD AMENDMENT TO CREDIT AGREEMENT]

 



WACHOVIA BANK, NATIONAL ASSOCIATION



 

By: /s/ LAURENCE M. LEVY

Name: Laurence M. Levy

Title: Senior Vice President

 

Address for notice purposes:

 

Wachovia Bank, National Association

201 South Jefferson Street

Roanoke, Virginia 24011-1701

Attention: Laurence Levy (VA7446)

Telephone: (540) 563-7609

Telecopier: (540) 561-5262

 

Mail:

 

Wachovia Bank, National Association

P.O. Box 13327

Roanoke, Virginia 24040

